DETAILED ACTION
The amendment filed 09/14/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 40, the claim states the infill mixture may be 50% volume of cork particulate however parent claim 39 states the cork particulates must be at least 51%. The metes and bounds of the claim cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 27, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriishi (JP 2015108248 A).
	With regard to claim 21, Moriishi discloses a method for avoiding compaction of an infill layer comprising:
	a predominance of cork particulates (para 0035) in an artificial turf system (para 0001), the artificial turf system comprising a substrate (30) underneath the infill layer (10) and pile fibers (20) upstanding from the substrate and extending through the infill layer (figs. 6a-6d), the method comprising mixing (para 0052) a quantity of smooth, hard granules (para 0035 wherein one filler material may be pulverized hard resin; polyolefin, polyurethane, nylon, recycled resin), with the cork particulates (para 0035; elastic granules may be cork) prior to, or subsequent to distributing them over the substrate to form an infill mixture (figs. 6a-6d) that is substantially devoid of sand or crumb rubber (para 0035).
	Moriishi fails to explicitly state the granules being non-porous, having a surface for which a static frictional coefficient is less than 0.5 and a surface hardness is greater than Shore D 40. Applicant’s specification describes the hard granules, among others, may be selected from polyurethane, polypropylene, and polyethylene. Moriishi discloses the granules may be selected from hard polyolefin (polypropelene/polyethylene) and polyurethane. MPEP 2112.01 - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It would be obvious to one of ordinary skill in the art that the hard polyolefin or polyurethane resin may be non-porous and have a surface for which a static frictional coefficient is less than 0.5 and a surface hardness is greater than Shore D 40.

	With regard to claim 22, Moriishi further discloses the cork particulates have a mean size between 0.5 and 3 mm (para 0035).
	With regard to claim 27, Moriishi further discloses the granules comprise a thermoplastic material, selected from the group comprising: PE, PP, PA, PU, PS, ABS, PC, PET, PEF, PHA and PLA (para 0035).
	With regard to claim 30, Moriishi further discloses the granules have a mean size which is larger than the mean particulate size of the cork particulates (paras 0014-0017).
	With regard to claim 31, Moriishi further discloses the granules have a mean size between 1 and 5 mm (paras 0014-0017, 0035).
	With regard to claim 32, Moriishi discloses the invention substantially as claimed however fails to explicitly state the specific density of the granules is at least 20% larger than the specific density of the cork. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the granules is at least 20% larger than the specific density of the cork, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 33, Moriishi fails to explicitly state the material of the granules has a hardness of at least Shore D 45. Applicant’s specification describes the hard granules, among others, may be selected from polyurethane, polypropylene, and polyethylene. Moriishi discloses the granules may be selected from hard polyolefin (polypropelene/polyethylene) and polyurethane. MPEP 2112.01 - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It would be obvious to one of ordinary skill in the art that the hard polyolefin or polyurethane resin may have a hardness of greater than Shore D 45.
	With regard to claim 34, Moriishi further disclose the artificial turf system is part of a pitch for field hockey, association football, American football or rugby (para 0001).

Claim(s) 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriishi (JP 2015108248 A) in view of Spittle et al. (2015/0308056).
	With regard to claim 23, Moriishi discloses the invention substantially as claimed however fails to explicitly state the cork particle have irregular shapes.
	Spittle discloses an infill layer for an artificial turf system (fig. 1) wherein cork particle have irregular shapes (para 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and utilize cork particles with irregular shapes in order to provide easier processing of the cork for the infill.
	With regard to claim 26, Moriishi discloses the invention substantially as claimed however fails to explicitly state the granules have a substantially spherical shape.
	Spittle discloses an infill layer for an artificial turf system (fig. 1) wherein cork particle have a substantially spherical shape (para 0070).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and utilize cork particles with substantially spherical shape since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claim(s) 24-25 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriishi (JP 2015108248 A) in view of Koga (JP 2004036264 A).
	With regard to claims 24-25, Moriishi discloses the invention substantially as claimed however fails to explicitly state the infill mixture comprises between 70 vol% and 50 vol% of cork particulates and between 30 vol% and 49 vol% of the granules and wherein the infill mixture comprises about 60 vol% of cork particulates and about 40 vol% of the granules.
	Koga discloses an infill for an artificial lawn wherein the infill mixture comprises 60% volume cork (51) and about 40% volume granules (52) (second to last paragraph, “In terms of volume ratio, it is preferable to set the elastic particles 51/hard particles 52=50/50 to 70/30”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and have about 60% volume cork and 40% volume granules as taught by Koga since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
	With regard to claim 35, Moriishi discloses an artificial turf system (para 0001), comprising:
	 an artificial grass layer (20) comprising a substrate (30) and pile fibers upstanding from the substrate (figs. 6a-6c); an infill layer (10a), disposed on the substrate and interspersed between the pile fibers (figs. 6a-6d), the infill layer consisting of cork particulates (para 0035); smooth, hard granules (para 0035 wherein one filler material may be pulverized hard resin; polyolefin, polyurethane, nylon, recycled resin) mixed with the cork particulates to prevent compaction of the infill layers (para 0035)
	Moriishi fails to explicitly state the granules being non-porous, having a surface for which a static frictional coefficient is less than 0.5 and a surface hardness is greater than Shore D 40 and wherein the cork particulates are at least 51% of the infill layer.
	Koga discloses an infill for an artificial lawn wherein the infill mixture comprises cork (51) and granules (52) and the cork particulates are at least 51% of the infill layer (second to last paragraph, “In terms of volume ratio, it is preferable to set the elastic particles 51/hard particles 52=50/50 to 70/30”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and have at least 51% cork as taught by Koga since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	 Applicant’s specification describes the hard granules, among others, may be selected from polyurethane, polypropylene, and polyethylene. Moriishi discloses the granules may be selected from hard polyolefin (polypropelene/polyethylene) and polyurethane. MPEP 2112.01 - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It would be obvious to one of ordinary skill in the art that the hard polyolefin or polyurethane resin may be non-porous and have a surface for which a static frictional coefficient is less than 0.5 and a surface hardness is greater than Shore D 40.
	With regard to claim 36, Moriishi further discloses the infill layer has a depth of at least 20 mm (para 0025).
	With regard to claim 37, Moriishi, as modified, discloses the invention substantially as claimed however fails to explcitily state a ball bounce height is less than 100 cm after 9000 cycles of the LisportXL test.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.	
	With regard to claim 38, Moriishi further disclose the artificial turf system is part of a pitch for field hockey, association football, American football or rugby (para 0001).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriishi (JP 2015108248 A) in view of Sawyer et al. (2005/0042394).
	With regard to claim 28, Moriishi discloses the invention substantially as claimed however is silent regarding the granules are made of a closed-cell foamed material.
	Sawyer discloses it is known to utilize closed-cell foam polyethylene/polypropylene in artificial turf systems (para 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and have the polyethylene or polypropylene be of closed-cell foam as taught by Sawyer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriishi (JP 2015108248 A) in view of Haas, Jr. (4,337,283).
	With regard to claim 29, Moriishi discloses the invention substantially as claimed however is silent regarding the granules have a bulk density of between 0.1 kg/liter and 0.5 kg/liter.	
	Haas discloses an infill system for artificial lawn wherein the granules have a bulk density between 0.1kg/liter to .5kg/liter (col. 4, lines 63-64; wherein 12-25 lbs/cubic foot equals .19-.4kg/liter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and have the granules have a bulk density of between 0.1 kg/liter and 0.5 kg/liter as taught by Haas in order to optimize the playing field conditions.

Claim(s) 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriishi (JP 2015108248 A) in view of Koga (JP 2004036264 A) and Sawyer et al. (2005/0042394).
	With regard to claim 39, Moriishi, as modified (see claim 35) discloses the invention substantially as claimed however is silent regarding the granules are made of a closed-cell foamed material.
	Sawyer discloses it is known to utilize closed-cell foam polyethylene/polypropylene in artificial turf systems (para 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Moriishi and have the polyethylene or polypropylene be of closed-cell foam as taught by Sawyer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	With regard to claim 40, as best understood, Moriishi, as modified, further discloses the infill mixture comprises between 70 vol% and 50 vol% of cork particulates and between 30 vol % and 49 vol % of the granules (Koga, second to last paragraph) ; the cork particulates have a mean size between 0.5 mm and 3 mm (Moriishi; para 0035);  the granules have a mean size which is larger than the mean particulate size of the cork particulates (Moriishi; para 0035). 
	With regard to the cork particulates have irregular shapes relative to the granules, which have substantially spherical shapes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moriishi and have irregular shaped cork and regular granules since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	With regard to the specific density of the granules is at least 20% larger than the specific density of the cork it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the granules is at least 20% larger than the specific density of the cork, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Applicant’s specification describes the hard granules, among others, may be selected from polyurethane, polypropylene, and polyethylene. Moriishi discloses the granules may be selected from hard polyolefin (polypropelene/polyethylene) and polyurethane. MPEP 2112.01 - Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It would be obvious to one of ordinary skill in the art that the hard polyolefin or polyurethane resin may be non-porous and have a surface for which a static frictional coefficient is less than 0.5 and a surface hardness is greater than Shore D 40.
Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
12/16/2022